DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Claims 4 – 7, 11-12 in the reply filed on March 26th, 2021 is acknowledged.  The traversal is on the ground(s) that: 
1a) unity of invention is met because the claims relate to a product (Claim 4, Group II) and a method of using the product (Claim 1, Group I) (page 2, 5th paragraph), and 1b) unity of invention is met because the claims relate to a product (Claim 4, Group II) and a method of using the product (Claim 8, Group III) (page 3, 4th paragraph).
2a) the special technical feature is incomplete since it omits the phrase “for stabilizing a foam” (page 2, 4th paragraph), 2b) ethoxylated fatty alcohol in Bietz is a surfactant additive, not a foam stabilizer (page 2, last paragraph), and 2c) Bietz requires hydroxycellulose, which is not suitable for producing stable foam pores in cement (page 3, 1st paragraph).
3a) Sulkievicz and Lange do not disclose solid ethoxylated compounds (page 3, 5th paragraph), 3b) Loeffer does not teach ethoxylated fatty alcohols (page 3, last paragraph), and 3c) Bowe’s purpose is completely different from the application, and relates to the destruction of foam (page 4, 1st paragraph).

This is not found persuasive for at least the following reasons:
1) In evaluating unity of invention, lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. In this case, there is a 
2a) The technical feature does not include the phrase “for stabilizing a foam” because the phrase is not in claim 4, 2b) the phrase “foam stabilizer” is not a common technical feature for Groups I and II, and 2c) the hydroxycellulose in Bietz is part of a composition containing gypsum (see Bietz at page 1, lines 5-7), while the ethoxylated fatty alcohol is a surfactant additive (see Bietz at page 1, lines 3-5), the common technical feature is the “one ethoxylated compound ELF-RG which is solid at room temperature, selected from the group consisting of ethoxylated long-chain fatty alcohols, ethoxylated natural resins, ethoxylated artificial resins and ethoxylated glycols”.  
3) The new grounds of rejection outlined below teaches the common technical feature of claim 4 and, therefore, since the common technical feature is not a special technical feature, unity of invention is lacking and restriction is properly required.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1 – 3, 8 – 10, and 13 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 26th, 2021.

Specification
The abstract of the disclosure is objected to because the abstract includes the statement “Fig. 3” at the last line of the abstract.  It appears, however, that “Fig. 3” is a typographical error and should be deleted.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 7 and 11 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

In the present instance, see the following:
claim 4, lines 2 – 3 recites the broad recitation “construction materials”, and the claim also recites “in particular filling, lightweight and insulating materials”, which is the narrower statement of range/limitation.
claim 4, lines 4 – 5 recites the broad recitation “0.1 to 65.0 wt.%” and “ionic”, and the claim also recites “preferably 4.0 to 25.0 wt.%, particularly preferably 12.0 to 17.0 wt%” and “preferably anionic”,  which is the narrower statement of the range/limitation.
claim 4, lines 6 – 9 recites the broad recitation “0.05 to 9.0 wt.%”, and the claim also recites “preferably 1.0 to 7.0 wt.%, particularly preferably 2.0 to 6.0 wt.%”,  which is the narrower statement of the range/limitation.

claim 4, lines 12 – 14 recites the broad recitation “0.1 to 60.0 wt.%”, and the claim also recites “preferably from 10.0 to 55.0 wt.%, particularly preferably from 15 to 50.0 wt.%”, which is the narrower statement of range/limitation.
claim 4, next page, line 3 recites the broad recitation “0 to 99.75 wt.%”, and the claim also recites “preferably 20.0 to 85.0 wt.%, particularly preferably 15.0 to 75.0 wt.%”, which is the narrower statement of range/limitation.

claim 5, line 3 recites the broad recitation “1:1 to 12:1”, and the claim also recites “preferably 3:1”, which is the narrower statement of range/limitation.
claim 5, line 4 recites the broad recitation “2:1 to 16:1”, and the claim also recites “preferably 9:1”, which is the narrower statement of range/limitation.
claim 5, line 5 recites the broad recitation “1:4 to 5:1”, and the claim also recites “preferably 1:1”, which is the narrower statement of range/limitation.
claim 5, line 6 recites the broad recitation “1:1 to 12:1”, and the claim also recites “preferably 3:1”, which is the narrower statement of range/limitation.
claim 5, lines 7 recites the broad recitation “5:1 to 1:12”, and the claim also recites “preferably 1:3”, which is the narrower statement of range/limitation.
claim 5, lines 8 recites the broad recitation “2:1 to 1:16”, and the claim also recites “preferably 1:9”, which is the narrower statement of range/limitation.

claim 11, lines 1 – 2 recites the broad recitation “building material or construction product”, and the claim also recites “in particular a filling, building or insulating element”, which is the narrower statement of range/limitation.

Claim 12, lines 1 – 2 recites the broad recitation “shaping”, and the claim also recites “particularly by cutting, sawing or milling”, which is the narrower statement of range/limitation.

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  See MPEP 2173.05(d).

The Examiner is treating claim 4 as requiring a foaming agent for foaming a binder glue or a binding material slurry for the production of air pore containing construction materials, which agent consists of the following: 
a) 0.1 to 65.0 wt.% ionic foam-forming surfactant;
b) 0.05 to 9.0 wt.% of at least one compound ELF-RG which is solid at room temperature, selected from the group consisting of ethoxylated long-chain fatty alcohols, ethoxylated natural resins, ethoxylated artificial resins and ethoxylated glycols;
c) 0 to 9.0 wt.% fatty alcohol having a chain length of C10 to C18;
d) 0.1 to 60.0 wt.% solvent selected from the group of vicinal diols having from 1 to 6 carbon atoms, diethylene glycol, triethylene glycol and diethylene glycol ethers;
e) 0 to 20 wt.% of organic additives;
f) 0 to 20 wt.% of pH regulators;
g) 0 to 99.75 wt.% of water,
wherein the mixture yields a total of 100 wt.% as claimed.

The Examiner is treating claim 5 as requiring foaming agent according to claim 4, characterized in that components a) to d) are present in the following ratios: 

d) solvent to b) ELF-RG: 2:1 to 16:1;
c) fatty alcohol to b) ELF-RG: 1:4 to 5:1;
a) surfactant to c) fatty alcohol: 1:1 to 12:1;
a) surfactant to d) solvent: 5:1 to 1:12;
c) fatty alcohol to d) solvent: 2:1 to 1:16
as claimed. 

The Examiner is treating claim 11 as merely requiring a “method for producing an air pore containing building material or construction product” as claimed, and has further comments on this claim below. 

The Examiner is treating claim 12 as merely requiring a “method according to claim 11, further comprising the step of shaping the solid air pore containing building product” as claimed, and has further comments on this claim below. 

The Examiner suggests amending the claim language for claims 4, 5, 11 and 12 to either: remove the additional preferential limitations outlined above; amend the claim so as to incorporate the narrower preferential limitations as desired; or some other clarifying amendment so as to remove the ambiguity as set forth above.








In claim 11, line 4, the word “possibly” before “aggregates and additives and a foaming agent according to claim 4” is indefinite because it fails to clarify which of the components (aggregates, additives and foaming agent according to a claim 4) are required in the limitation.  For instance, does the claim only require aggregates or does it only require a foaming agent according to claim 4? 

The Examiner suggests amending the claim to include all the needed components such as the foaming agent, or delete the word “possibly”, or some other clarifying amendment so as to remove the ambiguity as set forth above.









Claims 11 and 12 each recite the limitation "building product" (see claim 11, line 7 and claim 12, line 2).  There is insufficient antecedent basis for this limitation because in claim 11, lines 1 – 2, either a “building material or construction product” is set forth but not the combined “building product”.
The Examiner suggests amending the claim to consistently use the phrase the “air pore containing building material or construction product” in claim 11, line 7, and claim 12, lines 1 – 2, or some other clarifying amendment so as to remove the ambiguity as set forth above.



Claims 6 are 7 are rejected due to their dependency on claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al. (U.S. Pub. No. 2010/0186870 A1) (hereinafter referred to as “Stuart) in view of White et al. (U.S. Pat. No. 2009/0031924 A1) (hereinafter referred to as “White”) and Diez et al. (U.S. Pat. No. 5,466,393) (hereinafter referred to as “Diez”, wherein “C” refers to the column number(s) and “L” refers to the line number(s)), with evidence from Air Products, Tomadol 45-13 data sheet with respect to claim 4 (hereinafter referred to as “Tomadol 45-13”).

Regarding claim 4, Stuart teaches a foaming agent for foaming a binder glue or a binding material slurry for the production of air pore containing construction materials (see Stuart at [0008] teaching an additive that can be used as part of a wax emulsion or independently as a standalone additive to modify the stucco slurry rheology in gypsum construction product manufacture, and see Stuart at [0009] teaching that mixtures may be made 
a) 0.1 to 65.0 wt.% ionic foam-forming surfactant (see Stuart at [0036] teaching that dispersants are used, and dispersants known in the art such as anionic surfactants is featured in the list, which is taken to meet the claimed ionic surfactant.  Stuart at [0027] teaches that the mixtures herein may be modified with emulsification components and made into emulsions, which is taken to meet the claimed foam-forming surfactant).
And, see Stuart at [0046] teaching 5 percent by weight to about 80 percent by weight dispersant(s) or surfactant).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

b) 0.05 to 9.0 wt.% of at least one compound ELF-RG which is solid at room temperature, selected from the group consisting of ethoxylated long-chain fatty alcohols, ethoxylated natural resins, ethoxylated artificial resins and ethoxylated glycols (see Stuart at [0036] teaching that dispersants used are preferred for use in combination with a blend of one or more wetting agents and/or surfactant additives.  Stuart at [0014] also teaches wetting agents and/or surfactants can be chosen from materials wherein ethoxylated alcohols is featured in the list and can be used independently or in blends of more than one material, and see Stuart at [0017] teaching ethoxylated alcohol compound additive may be chosen from a range of either EO content and/or alkyl chain length, the alcohol component can range from C8 to C18, wherein the selection include Tomadol 45-13).  Tomadol 45-13 is taken to meet the claimed “solid at room temperature” as evidenced by the Air products data sheet (see attached Tomadol 45-13 at page 1, first table, last row and melting range column, teaching that Tomadol 45-13 melting range is 25 to 37 oC, indicating that Tomadol 45-13 is solid at room temperature).  
prima facie case of obviousness exists (see MPEP § 2144.05 I).

c) 0 to 9.0 wt.% fatty alcohol (see Stuart at [0014] teaching wetting agents and/or surfactants can be chosen from materials wherein fatty alcohols is featured in the list and can be used independently or in blends of more than one material).  There is more discussion of this component below (see page 13 below discussing the claimed fatty alcohol chain length of C10 to C18).
And, Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

d) 0.1 to 60.0 wt.% solvent (see Stuart at [0045] teaching optionally, such mixtures also include one or more stabilizers in the list).  There is more discussion of this component below (see page 13 below discussing how the stabilizers of Stuart reads on the claimed solvent).
And, Stuart at [0046] teaching 0 to about 30% stabilizer(s).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

e) 0 to 20 wt.% of organic additives (see Stuart at [0046] teaching optionally, other components such as the saponifier(s), pH adjustment additives or various other additives may be added to modify the mixture, which is taken to meet the claimed 0 wt% organic additives because the component is optional).  In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists (see MPEP § 2144.05 I).

f) 0 to 20 wt.% of pH regulators (see Stuart at [0046] teaching optionally, other components such as the saponifier(s), pH adjustment additives or various other additives may be added to modify the mixture, which is taken to meet the claimed 0 wt% pH regulator because the component is optional).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

g) 0 to 99.75 wt.% of water (see Stuart at [0045] teaching wax-free mixtures include water in the list).
And, Stuart at [0046] teaching 10 percent by weight to about 80 percent by weight water.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

wherein the mixture yields a total of 100 wt.% (select amounts from what is collectively taught above would have a total of 100 wt.%).

However, Stuart does not explicitly teach (i) in element c) a fatty alcohol having a chain length of C10 to C18, and (ii) in element d) a solvent selected from the group of vicinal diols having from 1 to 6 carbon atoms, diethylene glycol, triethylene glycol and diethylene glycol ethers.

Regarding (i), as mentioned, Stuart at [0014] teaching wetting agents and/or surfactants can be chosen from materials wherein fatty alcohols is featured in the list and can be used independently or in blends of more than one material.
prima facie case of obviousness exists (see MPEP § 2144.05 I).
White also teaches that advantageously, treating a finely particulate carrier with at least one of the compound according to the disclosure improves the distribution of air voids in concrete.
As such, one of ordinary skill in the art would recognize that both Stuart and White teaches in the field of air entrainment and fatty alcohols as additives.  White teaches fatty alcohol with an alkyl chain containing from 6-22 carbons or mixtures thereof that improves the distribution of air voids in concrete.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the fatty alcohol in Stuart with the fatty alcohol of White with an alkyl chain containing from 6-22 carbons so as to improve the distribution of air voids.

	Regarding (ii), as mentioned, Stuart at [0045] teaching optionally, such mixtures also include one or more stabilizers.  And, Stuart at [0046] teaches that the stabilizer is preferably polyvinyl alcohol.  The relevant functional group in polyvinyl alcohol is the –OH or hydroxyl (encircled in red below) as it allows to be soluble in water at elevated temperatures of about 60o C to about 95o C but are insoluble in cold water (see Stuart at [0034]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Like Stuart, Diez teaches foaming agents (see Diez at C3 L51).  Diez further teaches that the foaming agent comprises of mixtures of anionic surfactant in a low vapor pressure carrier or solubilizer that is selected from various alkylene glycols species (see Diez at C3 L51-55), wherein glycols include diethylene glycol featured in the list (see Diez at C4 L60-62).  Diethylene glycol also contains the –OH or hydroxyl functional group (see below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Diez further teaches that the low vapor pressure of the glycol and glycol ether carriers minimizes carrier evaporation resulting in substantially reduced emission of volatile organic compounds (VOC) to the environment (see Diez at C3 L58-62), and the reduced evaporation provides a foaming agent that may be stored for an extended period of time without any decrease in the ability of the foaming agent to be rapidly and completely dissolved in water (see Diez at C3 L62-66).
As such, one of ordinary skill in the art would recognize that both Stuart and Diez teaches foaming agents.  The diethylene glycol solubilizer of Diez can replace the polyvinyl alcohol stabilizer of Stuart because the compounds have similar –OH or hydroxyl functional group, and the reduced evaporation provides a foaming agent that may be stored for an extended period of time without any decrease in the ability of the foaming agent to be rapidly and completely dissolved in water.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the polyvinyl alcohol stabilizer of Stuart with the diethylene glycol solubilizer of Diez so as to reduce evaporation providing a foaming 

Regarding claim 5,  Stuart as modified by White and Diez teaches the limitations as applied to claim 4 above, and Stuart further teaches that components a) to d) are present in the following ratios:














- a) surfactant to b) ELF-RG: 1:1 to 12:1 (see Stuart at [0046] teaching 5 percent by weight to about 80 percent by weight dispersant(s) or surfactant, and Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants or ELF-RG). 
As an example, if the dispersant/surfactant is 5 wt% and the wetting agent/ELF-RG is 5 wt%, the surfactant to ELF-RG ratio is 1:1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Stuart to meet the claimed ratio because there is a reasonable expectation of success that amounts disclosed would be suitable.

- d) solvent to b) ELF-RG: 2:1 to 16:1 (Stuart at [0046] teaching 0 to about 30% stabilizer(s) or solvent, and Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants or ELF-RG).
   As an example, if the stabilizer or solvent is 2 wt% and the wetting agent/ELF-RG is 1 wt%, the solvent to ELF-RG ratio is 2:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Stuart 

- c) fatty alcohol to b) ELF-RG: 1:4 to 5:1 (Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants or ELF-RG), but Stuart does not explicitly teach the ratio of the blend.
However, White teaches the compounds described in the disclosure may be used individually or in a mixture (see White at [0026]), and provided a ratio of 0.1% to 0.5% for a mixture of an alkyl polyglucoside and an amphoteric, and also a ratio of 0.1% to 1.0% (see White at [0026]).  
The compounds that may be used individually or in a mixture described in White’s disclosure included fatty alcohol and an alkoxylated fatty alcohol in the list (see White [0010]).  The alkoxylated fatty alcohol is taken to be similar in structure to ELF-RG because alkoxylated is a genus term, while ethoxylated is a specie term.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by White because there is a reasonable expectation of success that ratio of the mixture comprising a fatty alcohol and an alkoxylated fatty alcohol would be suitable.  
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	

- a) surfactant to c) fatty alcohol: 1:1 to 12:1 (see Stuart at [0046] teaching 5 percent by weight to about 80 percent by weight dispersant(s) or surfactant, and Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants or fatty alcohol).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Stuart to meet the claimed ratio because there is a reasonable expectation of success that amounts disclosed would be suitable.

- a) surfactant to d) solvent: 5:1 to 1:12 (see Stuart at [0046] teaching 5 percent by weight to about 80 percent by weight dispersant(s) or surfactant, and Stuart at [0046] teaching 0 to about 30% stabilizer(s) or solvent).
As an example, if the dispersant or surfactant is 5 wt% and the stabilizer or solvent is 1 wt%, the surfactant to solvent ratio is 5:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Stuart to meet the claimed ratio because there is a reasonable expectation of success that amounts disclosed would be suitable.

- c) fatty alcohol to d) solvent: 2:1 to 1:16 (Stuart at [0046] teaching 1.0 percent by weight to about 25 percent by weight or more of a blend of one or more wetting agents and/or surfactants or fatty alcohol, and Stuart at [0046] teaching 0 to about 30% stabilizer(s) or solvent). 
As an example, if the wetting agent or fatty alcohol is 2 wt% and the stabilizer or solvent is 1 wt%, the fatty alcohol to solvent ratio is 2:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Stuart 

















Regarding claim 6, Stuart as modified by White and Diez teaches the limitations as applied to claim 4 above, and Stuart further teaches that the foaming agent is characterized in that it is diluted to up to 30 times of its volume with water before foaming (see Stuart at [0045] teaching mixtures in which at least one wax as defined in the disclosure is optional, such as to be formed into emulsions).  Stuart further defined an “emulsion” as an emulsified formulation of components (see Stuart at [0027]), and teaches procedures for preparing an emulsion (see Stuart at [0043] and [0044]).  Stuart added that it will be understood to one skilled in the art based upon this disclosure that other manufacturing methods and types of equipment and procedures for preparing the emulsion can be used, as are known or which may be developed in the art (see Stuart at [0044]).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the foaming agent is characterized in that it is diluted to up to 30 times of its volume with water before foaming because one skilled in the art based on Stuart’s disclosure that other manufacturing methods and types of equipment and procedures for preparing the emulsion can be used, as are known or which may be developed in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart, White and Diez as applied to claim 4 above, and further in view of Castro et al. (Analytical freeze-drying, NPL) (hereinafter referred to as “Castro”).

Regarding claim 7, Stuart as modified by White and Diez teaches the limitations as applied to claim 4 above, and does not explicitly teach that the foaming agent is characterized in that it is in pasty or powdery solid state obtainable by freeze-drying or evaporation in vacuo.
rd sentence).  Castro further teaches one other salient feature of freeze-drying is that the product retains its original texture and regains its initial morphology upon addition of an appropriate amount of solvent (usually water) (see Castro at Introduction, 3rd paragraph).
As such, one of ordinary skill in the art would recognize that freeze-drying is a drying technique that would result in a solid product that retains the product’s original texture after freeze-drying and regains its initial morphology upon addition of an appropriate amount of solvent (usually water).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to recognize that the foaming agent of claim 4 would be in a solid state after freeze-drying because freeze-drying is a drying technique that would result in a solid product that retains the product’s original texture after freeze-drying and regains its initial morphology upon addition of an appropriate amount of solvent (usually water).




















Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart, White and Diez, and further in view of Conroy (U.S. Pat. No. 4,965,031) (hereinafter referred to “Conroy”, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).


Regarding claim 11, Stuart teaches a method for producing an air pore containing building material or construction product (see Stuart at [0022] teaching a method for making gypsum wallboards, Stuart at [0027] teaching mixtures herein may be modified with emulsification components and made into emulsions, and Stuart at [0065] teaching that care 
mixing of binding agent, mixing water, and a foaming agent according to claim 4, possibly aggregates and additives (see Stuart at [0048] teaching preparing a gypsum wallboard using mixtures and components herein, an aqueous slurry of the gypsum material is prepared in any suitable manner known in the art or to be developed, wherein the mixture is added to the slurry).  The gypsum aqueous slurry is taken to meet the claimed mixing of binding agent and water, and the mixture is taken to meet the foaming agent according to claim 4.
filling the resulting mixture into a mold (see Stuart at [0051] teaching alternatively, the gypsum slurry may be prepared directly into a liner-less wallboard structure using manufacturing methods involving press-in-place molding and similar techniques, such that reference to gypsum wallboard herein is not restricted to liner-covered wallboard), which is taken to meet the claimed filling the resulting mixture into a mold.
obtaining the porous building product by curing the mixture in the mold (see Stuart at [0052] teaching the resulting structure or assembly may then be dried, such as by oven drying to remove excess water not needed for hydration of gypsum, to leave finished gypsum wallboard). 
However, Stuart does not explicitly teach curing in an autoclave under at least one of the following conditions: increased pressure, increased relative humidity and elevated temperature.
Like Stuart, Conroy teaches a process for the production of gypsum board (see Conroy at C1 L8).  Conroy further teaches that in the production of gypsum board products, gypsum stucco and other additives are admixed with water to make a slurry which is then formed into a desired shape, allowed to set and dried (see Conroy at C1 L12-17).  Conroy also teaches that the conversion into fibers is suitably effected by continuously passing a slurry of gypsum and o C (see Conroy L66-68 at C1 L to C2 L1-3).
As such, one of ordinary skill in the art would recognize that both Stuart and Conroy is teaching in the field of gypsum board production, and Conroy uses an autoclave.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use an autoclave as discussed by Conroy during the production of gypsum board because Stuart discloses that manufacturing techniques, such that reference to gypsum wallboard in the disclosure is not restricted to liner-covered wallboard.

Regarding claim 12, Stuart as modified by White, Diez and Conroy teaches the limitations as applied to claim 11 above, and Stuart further teaches a method according to claim 11, further comprising the step of shaping the solid air pore containing building product (see Stuart at [0003] in the background teaching that the continuous strip thus formed is conveyed on a belt until the calcined gypsum is set, and the strip is thereafter cut to form boards of desired length, which is taken to meet the claimed limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731